J-S49037-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                           Appellee

                     v.

JAMES MILAS

                           Appellant                    No. 10 EDA 2014


            Appeal from the PCRA Order entered November 26, 2013
              In the Court of Common Pleas of Philadelphia County
                Criminal Division at No: CP-51-CR-0000942-2009


BEFORE: OLSON, OTT, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                          FILED OCTOBER 14, 2014

      Appellant James Milas pro se appeals from an order of the Court of

Common Pleas of Philadelphia County (PCRA court), which dismissed without

a hearing his request for collateral relief under the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-46. For the reasons set forth below, we affirm.

      The    facts   and   procedural   history   underlying   this   appeal   are

undisputed. As we recounted on direct appeal:
      This case stems from an incident on June 10, 2008. Appellant’s
      sister, as well as his eventual victim, were engaged in an
      argument. Appellant’s sister left angrily and informed the victim
      that she would be going to get Appellant, her 25-year-old
      brother. Shortly thereafter, Appellant appeared with a firearm.
      The victim suggested that Appellant put down his gun and
      engage him in fisticuffs. Instead, Appellant fired his weapon
      several times, shot the victim in the back, and left. Several
      eyewitnesses observed the shooting. When police arrived at
      Appellant’s girlfriend’s residence later that evening[,] Appellant
      fled, running up the stairs of the home and descending from a
      second-story window. He then fled to his mother’s house, where
      he was apprehended while attempting to gain admittance. A
      jury trial was held on April 13, 2010, and Appellant was
J-S49037-14


       convicted of first-degree murder and related crimes. Appellant
       was sentenced on April 16, 2010.[1]

Commonwealth v. Milas, 32 A.3d 266, 2454 EDA 2010 (Pa. Super. filed

July 12, 2011) (unpublished memorandum). Appellant then appealed to this

Court. We ultimately affirmed the trial court’s judgment of sentence.         Id.

Following our affirmance, Appellant petitioned our Supreme Court for

allowance of appeal, which the court denied. Commonwealth v. Milas, 37
A.3d 1195 (Pa. 2012).
              On July 6, 2012, [Appellant] filed a timely pro se petition
       pursuant to the [PCRA.] Counsel was appointed to represent
       him and counsel eventually filed a no-merit letter and a motion
       to withdraw. [The trial court] sent [Appellant] a Pa.R.[Crim.P.]
       907 notice of its intent to dismiss [Appellant’s] petition without a
       hearing. Following receipt of [Appellant’s] responses to the 907
       notice as well as several supplemental pro se PCRA petition, [the
       trial court] denied [Appellant] PCRA relief on November [2]6,
       2013 and granted counsel’s petition to withdraw.

PCRA Court Opinion, 1/27/14, at 2.

       On appeal,2 Appellant raises six arguments for our review:3
____________________________________________


1
  “Appellant was sentenced to life imprisonment for the first-degree murder
charge and two and one-half to five years respectively on the two weapons
offenses.” Trial Court Opinion, 9/28/10, at 1.
2
  “In PCRA proceedings, an appellate court’s scope of review is limited by the
PCRA’s parameters; since most PCRA appeals involve mixed questions of
fact and law, the standard of review is whether the PCRA court’s findings are
supported by the record and free of legal error.” Commonwealth v. Pitts,
981 A.2d 875, 878 (Pa. 2009) (citations omitted).
3
  To the extent Appellant argues that his PCRA counsel rendered ineffective
assistance or the PCRA court erred in dismissing his petition under Rule 907,
we reject as waived such arguments.         Appellant failed to raise these
arguments in his Pa.R.A.P. 1925(b) statement or in the question presented
section of his brief as required under Pa.R.A.P. 2116(a).                See
Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011) (“Our jurisprudence
(Footnote Continued Next Page)


                                           -2-
J-S49037-14


      [1.] Whether [Appellant] was entitled to post conviction
      collateral relief in the form of a new trial as an [sic] result of
      being denied an [sic] fair and impartial trial when the prosecutor
      impermissibly urged the jury to find guilt during closing
      arguments based upon his silence at arrest in violation of the
      Fifth Amendment right privilege [sic] guaranteed by the U.S.
      Constitution.
      [2.] Whether [Appellant] was entitled to post conviction
      collateral relief in the form of a new trial as an [sic] result of the
      trial court judicial abused [sic] of its discretion when it overruled
      trial counsel’s objection to the prosecutor improperly [sic]
      reference to [Appellant] pre-arrest silence during closing
      argument.
      [3.] Whether [Appellant] was entitled to post conviction
      collateral relief in the form of a new trial as an [sic] result of
      post trial and direct appellate counsel’s ineffectiveness for not
      raising the claim of prosecutorial misconduct when prosecutor
      urged jury to find guilt based on [Appellant’s] pre-arrest silence.
      [4.] Whether [Appellant] was entitled to post conviction
      collateral relief in the form of a new trial as an [sic] result of
      being denied effective assistance of counsel when he failed to
      request [sic] jury be instructed that other crime evidence were
      inadmissible evidence of proof that [Appellant] committed the
      offenses he was on trial for.[4]
      [5.] Whether [Appellant] was entitled to post conviction
      collateral relief in the form of a new trial as an [sic] result of the
      trial court judicial abused [sic] its discretion when it denied
      [Appellant] his right to an [sic] lawyer of his choice in violation
      of the Sixth Amendment [to] the U.S. Constitution.
      [6.] Whether [Appellant] was entitled to post conviction
      collateral relief in the form of a new trial as an [sic] result of
      being denied a fair trial when the prosecutor failed to disclose

                       _______________________
(Footnote Continued)

is clear and well-settled, and firmly establishes that . . . any issues not
raised in a Rule 1925(b) statement will be deemed waived[.]”);
Commonwealth v. Jannett, 58 A.3d 818, 821 (Pa. Super. 2012) (“‘No
question will be considered unless it is stated in the statement of questions
involved or is fairly suggested thereby.’”) (citation omitted).
4
   Appellant essentially argues that his trial counsel rendered ineffective
assistance to the extent counsel failed to request a cautionary jury
instruction relating to Appellant’s past drug dealings. Appellant’s Brief at 20.
Interestingly, Appellant concedes in this brief that he was the one who, on
direct examination, first referred to his “participation in the selling [sic] of
drugs.” Id.



                                            -3-
J-S49037-14


        prior to and/or during trial that [C]ommonwealth police witness
        was under federal investigation or indictment for corruption.

Appellant’s Brief at 5-6.

        After careful review of the parties’ briefs, the record on appeal, and

the relevant case law, we conclude that the PCRA court’s 1925(a) opinion

authored by the Honorable Jeffrey P. Minehart, thoroughly and adequately

disposes of Appellant’s issues on appeal. See PCRA Court 1925(a) Opinion,

1/27/14, at 5-11.       Briefly, Judge Minehart dismissed Appellant’s first two

claims on the basis that they were addressed previously by this Court on

direct review. Id. at 5-6. Judge Minehart dismissed Appellant’s third claim

because it was properly raised by his appellate counsel on direct appeal. Id.

at 6.    With respect to Appellant’s fourth claim, Judge Minehart concluded

that Appellant could not prove that he was prejudiced by the trial court’s

purported error. Additionally, Judge Minehart concluded that the testimony

for which Appellant sought a cautionary jury instruction came from Appellant

himself to offer exculpatory evidence in support of his alibi defense. Id. at

7. Judge Minehart determined Appellant’s fifth claim lacked merit because it

was waived insofar as Appellant could have raised it on direct appeal. Id.

Finally, Judge Minehart concluded that the court properly dismissed

Appellant’s PCRA petition because Appellant was unable to establish every

element of a Brady5 violation, as alleged in his sixth claim. Id. at 9. We,


____________________________________________


5
    Brady v. Maryland, 373 U.S. 83 (1963).



                                           -4-
J-S49037-14



therefore, affirm the PCRA court’s order dismissing Appellant’s PCRA

petition. We direct that a copy of the PCRA court’s January 27, 2014 Rule

1925(a) opinion be attached to any future filings in this case.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2014




                                     -5-
Circulated 09/30/2014 01:58 PM
Circulated 09/30/2014 01:58 PM
Circulated 09/30/2014 01:58 PM
Circulated 09/30/2014 01:58 PM
Circulated 09/30/2014 01:58 PM
Circulated 09/30/2014 01:58 PM
Circulated 09/30/2014 01:58 PM
Circulated 09/30/2014 01:58 PM
Circulated 09/30/2014 01:58 PM
Circulated 09/30/2014 01:58 PM
Circulated 09/30/2014 01:58 PM